Citation Nr: 0313589	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right ear 
disorder.

4.  Entitlement to service connection for a left ear disorder 
other than otitis media.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
otitis media.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The appellant had active military service from June 1960 to 
June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the above claims.

A review of the record reveals that the appellant's hearing 
loss claim was previously denied by a September 1996 rating 
decision.  The May 2002 rating decision on appeal did not 
explicitly address whether new and material evidence had been 
submitted to reopen this previously denied claim, but merely 
classified it as a "reopened" claim.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  

The appellant merely filed a claim for a bilateral ear 
condition without specifying the nature of the disability he 
was claiming.  A review of the record reveals that a claim 
for left otitis media was previously denied by a September 
1996 rating decision.  Again, the May 2002 rating decision on 
appeal did not explicitly address whether new and material 
evidence had been submitted to reopen this previously denied 
claim, but merely classified it as a "reopened" claim.  
However, the Board must still determine whether new and 
material evidence has been submitted.  Thus, the "bilateral 
ear condition" issue on appeal has been recharacterized as 
shown above to reflect the fact that left otitis media has 
previously been denied.  

A videoconference hearing before the Board was scheduled in 
March 2003 in accordance with the appellant's request.  
However, he failed to report for that hearing.  He has not 
requested that the hearing be rescheduled.


FINDINGS OF FACT

1.  In September 1996, the RO denied the appellant's claims 
for service connection for hearing loss and left otitis 
media.  The appellant did not appeal that decision.

2.  None of the evidence received since 1996 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for hearing loss or left otitis media.

3.  There is no lay or medical evidence showing that the 
appellant currently has tinnitus or any chronic ear disorder.  


CONCLUSIONS OF LAW

1.  The September 1996 RO rating decision that denied service 
connection for hearing loss and left otitis media is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2002).

2.  New and material evidence has not been received, and the 
appellant's claims for service connection for hearing loss 
and left otitis media may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The appellant did not incur tinnitus, a right ear 
disorder, or a left ear disorder other than otitis media as a 
result of his military service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the appellant of the types of 
evidence needed to substantiate his claims.  Furthermore, in 
October 2001, the RO sent a letter to the appellant 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The letter 
informed him exactly what was needed to substantiate a claim 
for service connection.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the VCAA notification letter sent to the 
appellant in October 2001 essentially complied with the 
recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the appellant.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 30 days, it also expressly notified the appellant that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claims can proceed.

With respect to VA's duty to assist the appellant, the 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claims.  He has not reported receiving any treatment for the 
claimed conditions since his separation from service.  The 
duty to obtain records only applies to records that are 
"relevant" to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C. § 5103A(b)(1)); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.")  
The appellant has been asked where he is currently being 
treated for the claimed conditions, and he has not responded.  
In other words, there is no basis for speculating that 
evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2002).  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.

The appellant was not provided VA examination in connection 
with these claims.  However, further examination is not 
needed because (1) there is no competent evidence that the 
appellant has the claimed conditions, and (2) there is no 
competent evidence that the claimed conditions may be 
associated with his military service.  As discussed in more 
detail below, there is no medical evidence showing diagnoses 
of hearing loss, tinnitus, or any chronic ear disorder.  The 
appellant has never stated that he has received treatment for 
any of these conditions since service, and he has never 
reported continuity of symptomatology since service.  He has 
merely filed claims with no supporting allegations or 
specific details.  

Furthermore, with a claim to reopen, such as the hearing loss 
and left otitis media claims in this case, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to provide 
the appellant a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2002).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the appellant of the 
information and evidence needed to substantiate his hearing 
loss and left otitis media claims.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claims, an examination is not required. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

B. Legal Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Hearing loss and left otitis media

A September 1996 rating decision denied service connection 
for hearing loss and left otitis media.  Rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has 
one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  

The appellant was notified of the rating decision in October 
1996.  No correspondence was received from him within the 
appeal period.  Therefore, the September 1996 rating decision 
is final. 

On August 20, 2001, the RO received his claim to reopen.  The 
RO denied entitlement to service connection for hearing loss 
and a left ear disorder (which could include otitis media) in 
the May 2002 rating decision on appeal without considering 
the preliminary issue of whether the appellant had submitted 
new and material evidence to reopen the claims.  However, the 
Board has jurisdiction to consider the issue of whether new 
and material evidence has been submitted because that issue 
is part of the same "matter" of whether the appellant is 
entitled to service connection for either of these 
disabilities.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  When a claimant submits 
a claim for service connection for a disability, the question 
of whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id. 

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See VAOPGCPREC 16-92 (1992).  
Therefore, the Board must decide whether the appellant will 
be prejudiced by its consideration of the issue.  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the appellant's due process rights are not violated 
by this Board decision.  When the RO denied these claims in 
May 2002, it necessarily reviewed all of the evidence of 
record to reach that decision.  Since the Board must review 
all of the evidence of record in order to determine whether 
new evidence has been presented and whether it is material to 
the underlying issue, the appellant is not prejudiced by the 
Board's consideration of the preliminary issue of whether new 
and material evidence has been submitted.  Essentially, in 
adjudicating these claims on the merits, the RO gave the 
appellant more of a review than he was entitled to.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since these claims were received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to September 1996 is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

No additional evidence has been submitted in connection with 
the appellant's claims to reopen.  The appellant has made no 
detailed allegations, other than merely filing claims and 
stating that he served with the mechanized infantry in 
Germany.  These statements, standing alone, are insufficient 
to warrant reopening these claims.  The basis for the 
original denial was that (a) there was no evidence of hearing 
loss during service and no evidence of treatment since 
service; and (b) treatment during service for left otitis 
media was for an acute condition that had resolved since 
service.  There remains a lack of such evidence.  As 
discussed above, a VCAA letter was sent to the appellant 
specifically requesting information as to where he had been 
treated for the claimed conditions.  He did not respond.  The 
Board notes his initial claims application in 1995 reported 
no post-service treatment as well.  As the additional 
statements from the claimant do not address the issues of 
current disability, incurrence, or continuity of 
symptomatology, they do not bear directly and substantially 
upon the specific matter under consideration, and as such, 
are not "material" under 38 C.F.R. § 3.156(a).  


Nothing has changed from a medical or factual standpoint 
since the 1996 denial of these claims on the merits.  The 
appellant has offered no new arguments in his attempt to 
reopen.  The appellant does not possess medical expertise, 
and he is, therefore, not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  This applies even where the appellant has added 
some additional descriptive details, without any showing of 
how such additional descriptive details are of any 
consequence.  For this reason, his allegations are not 
probative.  There is a complete lack of medical evidence 
indicating that he currently has a hearing loss disability or 
chronic left otitis media that is possibly related to his 
military service.  Where, as here, the determinative issue is 
one of medical diagnosis or causation, competent medical 
evidence is required.  Lay assertions are insufficient to 
reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Accordingly, the Board finds that the evidence received 
subsequent to September 1996 is not new and material and does 
not serve to reopen the claims for service connection for 
hearing loss and left otitis media.  Until the appellant 
meets his threshold burden of submitting new and material 
evidence in order to reopen his claim, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Tinnitus, right ear condition, left ear condition other than 
otitis media

These are not conditions subject to presumptive service 
connection, so the provisions of 38 C.F.R. §§ 3.307 and 3.309 
do not apply.

Incurrence of a chronic disorder in service is not factually 
shown.  The appellant's service medical records show no 
complaints of tinnitus or any chronic ear disorder.  He was 
treated on one occasion during service for left otitis media, 
but no other left ear disorder or right ear disorder.  No 
further complaints were made, and upon discharge from 
service, all pertinent evaluations were normal.  

When filing his claims for compensation, the appellant did 
not allege that he currently has tinnitus or any chronic ear 
disorder.  He has made no specific statements concerning 
these conditions, so there is no evidence of current 
symptoms.  He has not referenced any current treatment, so 
there are no records to obtain.  He has never stated that he 
has had continuity of symptomatology since service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  

Interpreting his claim liberally, the appellant stated that 
he served with the mechanized infantry in Germany, implying 
exposure to acoustic trauma during service.  Even accepting 
this as competent evidence of an in-service event, there is 
no evidence (1) that the claimant has a current disability, 
or persistent or recurrent symptoms of disability, or (2) 
that a possible nexus, or relationship, exists between the 
claimed conditions and the appellant's military service.  
Therefore, to reiterate, examination is not needed.  The 
appellant has made no specific allegations as to current 
symptoms, and there is no medical evidence showing pertinent 
complaints or diagnoses.  The appellant has never stated a 
medical professional has concluded he has tinnitus or any 
chronic ear disorder as the result of his military service.  
In fact, he has not referenced any medical treatment since 
service. 

The Board notes this case is distinguishable from the factual 
situation in Charles v. Principi, 16 Vet. App. 370 (2002), 
where the United States Court of Appeals for Veterans Claims 
held that the claimant was entitled to a VA examination on 
the claim for service connection for tinnitus.  In the 
Charles case, there was a medical diagnosis of tinnitus and 
the veteran's testimony as to continuity of symptomatology 
since service.  Both items are lacking in this case, as 
discussed above.

For these reasons, the Board concludes that the evidence 
against the claims is more probative and of greater weight 
and, based on this evidence, finds as fact that the 
appellant's claimed tinnitus, right ear disorder, and left 
ear disorder other than otitis media were not caused by an 
in-service disease or injury.  There is no benefit of the 
doubt that could be resolved in the appellant's favor.  


ORDER

Having found that new and material evidence has not been 
submitted to reopen claims of entitlement to service 
connection for bilateral hearing loss and left otitis media, 
the appeal is denied. 

Entitlement to service connection for tinnitus, a right ear 
disorder, and a left ear disorder other than otitis media is 
denied.


	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

